Order, Supreme Court, New York County (George F. Roberts, J.), entered January 9, 1992, which dismissed the indictment on the ground that defendant had been denied his right to a speedy trial, unanimously reversed, on the law, the indictment reinstated, and the matter remanded without prejudice to a motion on formal papers by defendant pursuant to CPL 30.30 not later than 30 days from the date of this order, with defendant’s bail status continued.
*256Under the circumstances presented here it was error for Criminal Term, sua sponte, to dismiss the indictment on speedy trial grounds in disregard of CPL 210.45 (1), which requires that such a motion "must be made in writing and upon reasonable notice to the [Pjeople” (see, People v Sbarra, 55 AD2d 545; see also, People v Rodriguez, 45 AD2d 41; People v Bess, 73 AD2d 971). The basic purpose of this requirement is to provide for a "full development of the issues and an adequate opportunity for the People to contest the specific grounds asserted for dismissal” (People v Vega, 80 AD2d 867).
Even the sparse record provided on this appeal indicates the presence of such factual issues as defendant’s use of a false name after his failure to appear for arraignment on the indictment, and whether the People acted with due diligence in compelling his appearance, each of which may require a hearing if defendant’s application is pursued.
We have considered defendant’s argument that the People can waive the formalities of CPL 210.45, citing People v Jennings (69 NY2d 103) and People v Singleton (42 NY2d 466). Those decisions involved extensive oral argument upon fully clarified issues presented with adequate notice to the People. They stand in stark contrast to the situation presented here, where apart from an oral announcement from the Bench that the court was considering a speedy trial dismissal, the grounds for such a ruling were neither raised by defendant nor clarified by the court. Concur — Sullivan, J. P., Wallach, Kupferman and Ross, JJ.